a proceeding pursuant to Social Services Law § 384-b, Jimin J., a child under the age of 21 who has been freed for adoption, appeals from an order of the Family Court, Queens County (Ramseur, R.), dated March 15, 2007, which, after a permanency hearing held in the Law Guardian’s absence on March 7, 2007, inter alia, approved the petitioner’s permanency goal of his placement for adoption and determined that the educational *827and vocational components of his permanency plan are appropriate and that continued foster care is in his best interests.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Upon the call of the calendar, the Law Guardian appeared and advised this Court that, subsequent to the perfection of the appeal, the child had been adopted, thereby rendering the instant appeal academic. Accordingly, the appeal must be dismissed. Miller, J.P., Lifson, Angiolillo and McCarthy, JJ., concur.